Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 7, 2022

                                    No. 04-22-00501-CR

                                   Domingo TAMAYO,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018CR0676-W4
                        Honorable Jefferson Moore, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on September 7, 2022.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court